Citation Nr: 1739284	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-26 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to February 1971, to include service in the Republic of Vietnam from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder. 

In June 2014, the Board remanded the Veteran's claims.  Thereafter, in May 2016, the Board granted the Veteran's claim for tinnitus, and again remanded the hearing loss claim.  The claim has returned for further appellate review, and the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service as a lineman serving in Vietnam, specifically experiencing noise from artillery, explosions, and gunfire.  

2.  The Veteran denied experiencing hearing loss at his January 1971 separation examination.

3.  The Veteran's current bilateral hearing loss disability was first manifested many years after his service and has not been medically related to his service. 

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of such pre-existing matter during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board must also account for the evidence it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted for a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

The absence of in-service evidence of hearing loss during a veteran's period of active duty does not preclude a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability, and a medically sound basis for attributing the disability to service may serve as a basis for a grant of service connection for hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Background

The Veteran contends that his hearing loss began in or is otherwise related to his military service, which included a year as a lineman in wartime Vietnam.  He asserts he has experienced continuity of symptoms that gradually worsened over time.  

Specifically, the Veteran testified during his April 2014 Board hearing that he was exposed to a significant amount of noise in service from being around artillery, explosions and gunfire.  He testified he was 50 to 70 yards from active artillery, which he was subjected to daily.  The Veteran's DD-214 documents his service and shows military occupational specialty (MOS) as a lineman, and receipt of the Army Expert Badge in the M-14 rifle and M-16 rifle.  

The Veteran's service treatment records (STR) show audiometry testing upon entry into service in November 1967, the results of which showed normal hearing.  Upon exit from service, audiometry results from January 1971 remained within normal limits.  No diagnosis of hearing loss was noted.  The claims file contains no other STR relevant to hearing.  Furthermore, on his January 1971 Report of Medical History, the Veteran specifically denied having a hearing loss problem.
 
Post-service, the Veteran underwent several VA medical examinations.  The first was in September 2010, at which time a diagnosis of sensorineural hearing loss was established.  Although the examiner offered an etiological opinion, the Board found it inadequate.  Likewise, the subsequent September 2014 opinion was also found inadequate.   
In August 2016, the VA examiner reviewed the file, and while conceding the Veteran had  exposure to hazardous noise exposure while in service, the examiner concluded the Veteran's hearing loss was not attributable to service.   

The examiner considered the Veteran's reports of noise exposure and his statements of hearing loss while in service and ever since.  The examiner referred to the disparity of service entrance and exit hearing audiometry exams as within the range of normalcy, stating the discharge testing results show the Veteran did not have a significant threshold shift beyond normal measurement of variability while in service, and therefore tended to show the Veteran did not suffer a hearing injury while in service.  The examiner also noted the Veteran marked "No" on his service exit examination to the question "Have you ever had or have you now: Hearing loss."

The VA examiner reviewed the Veteran's records and statements.  The examiner noted the Veteran's history of occupational noise exposure as a handyman and construction work, and considered the Veteran's statements that he wore hearing protection in his employment.  A history of recreational noise exposure from hunting, firing ranges and loud music was noted, as well as a family history of late onset hearing loss (mother, father and grandfather).  

The VA examiner, a doctor of audiology, cited to numerous medical studies and recent literature.  While noting noise exposure, the examiner found no noise injury while in service sufficient to cause the current hearing loss.  The examiner explained that not everyone who is exposed to hazardous noise will suffer noise injury, and that delayed onset hearing loss due to previous noise exposure is unlikely to occur based on his review of the medical literature.  The examiner stated the evidence showed there was no significant threshold shift beyond normal measurement variability while in service (no hearing injury while in service), and that any hearing loss occurring following service is less likely as not caused by or a result of noise exposure while in service.  

The examiner stated that many factors can contribute to hearing loss and/or tinnitus following service, such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic/hereditary factors, smoking, and other factors.  

The Veteran's report of a continuity of hearing loss since service was considered by the examiner, but found this inconsistent with contemporaneous evidence in the form of in-service electronic audiometric testing, which showed that hearing damage/injury did not occur during service.  The use of hearing protection during the Veteran's post-service occupation was also addressed by the VA examiner.  The examiner noted that hearing protection does not completely remove the risk of noise induced hearing loss, it simply reduces it.  By analogy, the examiner stated that some might report wearing hearing protection on the flight line while in service, yet still experience potentially hazardous noise exposure and/or exhibit noise induced hearing loss, and that the same can be true of occupational noise exposure and hearing protection after service.  

Analysis

The September 2010 VA examination revealed bilateral sensorineural hearing loss sufficient to qualify as a disability for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  See Shedden, supra.  Also, the Veteran's service personnel records confirm a MOS of lineman, which is generally found to have associated with it a moderate degree of noise exposure.  The Veteran's testimony is also credible as to the types of exposure he experienced in service, as they are consistent with the time and circumstances of his service. Therefore, the second element of service connection is also met.  Thus, the Board must address the third element - namely whether the Veteran's current bilateral hearing loss disability is related to his military service and the exposure therein.  
In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  

The August 2016 VA examiner made a thorough review of the record, and considered the Veteran's statements, history, and testimony regarding his hearing loss.  The examiner reviewed recent medical literature and studies, citing to at least eight sources.  The VA audiologist provided a rationale in support of the opinion provided, with clear conclusions, supporting data, and reasoned medical explanations.  Based on the above, the Board assigns significant probative value to the medical opinion.  

As a layperson, the Veteran is competent to speak to a decreased hearing ability.  A layperson also is competent to testify as to the onset and continuity of  symptomatology, as the Veteran has alleged here.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran's current statements cannot be viewed out of context of the entire history.  Notably, the contemporaneous medical records at his separation from service in 1971 show that he specifically denied having any hearing issues at that time.  The Board finds that statement made at the time of separation more probative than his current statements given long after the fact in support of his claim.  Thus, the Board finds that there has not been a continuity of symptomatology since service. 

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107 (a).  Here, the competent evidence of record does not show hearing loss disability during service,  within the year following discharge from service, or that the Veteran's current disability is related to service.  In weighing the Veteran's opinion with that of the VA examiner, the Board finds the VA examiner's opinion more credible and assigns it greater weight.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

In reaching the conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case. See Gilbert, supra; 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for hearing loss is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


